UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 Ιn re:

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,                             Chapter 11
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,                               Case No. 17-13633 (MKV)
                        Debtor.
 Iliad Research and Trading, L.P., a
 Utah limited partnership,

                         Plaintiff,                     Adv. Proc. No. 19-01119 (MKV)
 v.

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,
 aka Robert X. Sillerman, an individual,
                        Defendant.



                        CERTIFICATE OF ELECTRONIC SERVICE

Paris Gyparakis, under penalties of perjury, hereby certifies as follows:

               I am over 18 years of age, reside in New York, New York and am not a party to

this proceeding.

               On July 2 and 3, 2019, I served the Notice of Adjournment of Pretrial Conference

[Adv. Proc. No. 19-01119, Doc. No. 11] upon the parties whose names and email addresses are

set forth on the service list annexed hereto by emailing the notice to such parties at their respective

email addresses.

Dated: New York, New York
       July 8, 2019



                                                      Paris Gyparakis
                                          Service List

Office of the United States Trustee                 Reid Collins & Tsai LLP
201 Varick Street, Room 1006                        Attorneys for Dean Ziehl, as Litigation
New York, NY 10014-9449                             Trustee of SFX Litigation Trust
Attn: Richard C. Morrissey, Esq.                    810 Seventh Avenue, Suite 410
Email: richard.morrissey@usdoj.gov                  New York, NY 10019
                                                    Attn: Yonah Jaffe, Esq.
Cullen and Dykman LLP                               Email: yjaffe@rctlegal.com
100 Quentin Roosevelt Boulevard
Garden City, New York 11530                         Willkie Farr & Gallagher LLP
Attn: Jil Mazer-Marino, Esq.                        Attorneys for ID Wheel (FL) LLC and
      Thomas Slome, Esq.                             IDrive Mezz Lender (FL) LLC
Email:jmazermarino@cullenanddykman.com              787 Seventh Avenue
      tslome@cullenanddykman.com                    New York, NY 10019
                                                    Attn: Alan J. Lipkin, Esq.
Robinson & Cole LLP                                 Email: alipkin@willkie.com
Attorneys for Barton Gullong
280 Trumbull Street                                 Seward & Kissel LLP
Hartford, CT 06103-3597                             Attorneys for Deutsche Bank Trust Co.
Attn: Michael R. Enright, Esq.                      One Battery Park Plaza
Email: menright@rc.com                              New York, NY 10004
                                                    Attn: John R. Ashmead, Esq.
Sullivan & Cromwell LLP                             Email: ashmead@sewkis.com
Attorneys for ESFX Holdings LLC
125 Broad Street                                    Lowenstein Sandler LLP
New York, NY 10004-2498                             Attorneys for Guevoura Fund Ltd.
Attn.: Brian D. Glueckstein, Esq.                   One Lowenstein Drive
Email: gluecksb@sullcrom.com                        Roseland, NJ 07068
                                                    Attn: Michael S. Etkin, Esq.
Vedder Price P.C.                                   Email: metkin@lowenstein.com
Attorneys for React Presents, Inc., Clubtix,               golivera@lowenstein.com
 Inc., LucasKing, and Jeffrey Callahan
222 North LaSalle Street                            Kozeny & McCubbin, L.C. LLC
Chicago, IL 60601                                   Attorneys for Toyota Motor Credit
Attn: Michael M. Eidelman, Esq.                      Corporation
Email: meidelman@vedderprice.com                    12400 Olive Blvd., Ste 555
        mjedelman@vedderprice.com                   St. Louis, MO 63141
                                                    Attn: Sabita Hajaree Ramsaran, Esq.
                                                    Email: shramsaran@km-law.com




                                               2
Latham & Watkins LLP                           Pillsbury Winthrop Shaw Pittman LLP
Attorneys for Ryan Seacrest                    Attorneys for ECN Aviation Inc. f/k/a
355 South Grand Avenue, Suite 100                 Element Aviation Inc.
Los Angeles, CA 90071                          1540 Broadway
Attn: Jeffrey E. Bjork, Esq.                   New York, NY 10036
      Adam E. Malatesta, Esq.                  Attn: Leo T. Crowley, Esq.
Email: adam.malatesta@lw.com                   Email: leo.crowley@pillsburylaw.com

Office of the New York State Attorney          Enid Nagler Stuart
General Counsel to NYS Dept. of Taxation       Assistant Attorney General
 and Finance                                   Special Bankruptcy Counsel
28 Liberty Street, 17th Floor                  Office of the New York State
New York, NY 10005                              Attorney General
Attn: Ted A. Berkowitz, Esq.                   28 Liberty Street, 17th Floor
Email: tberkowitz@moritthock.com               New York, NY 10005
                                               Email: enid.stuart@ag.ny.gov
Meyer, Suozzi, English & Klein, P.C.
990 Stewart Avenue
Garden City, NY 11530-9194
Attn: Howard B. Kleinberg, Esq.
Email: hkleinberg@msek.com




                                           3
